Opinion issued August 31, 2006 

















In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-06-00723-CV
__________
 
DEEP MARINE TECHNOLOGY INCORPORATED, Appellant
 
V.
 
TETRA TECHNOLOGIES, INC., Appellee
 

 
 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2006-43380
 

 
 
MEMORANDUM OPINION
          Appellant, Deep Marine Technology Incorporated, has filed a motion to
dismiss its appeal.  More than 10 days have elapsed, and no objection has been filed.
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
 
                                                             PER CURIAM


Panel consists of Justices Nuchia, Jennings, and Higley.